Title: To Benjamin Franklin from Joseph Banks, 28 November 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            Dear Sir
            Soho Square Novr. 28 1783
          
          I am in truth much indebted to you for the favor you have done me in transmitting the Copy of the Procès verbal on Mr Montgolfiers experiment, which I have this moment receivd. The Experiment becomes now interesting in no small degree. I laught when Ballons of scarce more importance than Soap bubbles occupied the attention of France but when men Can with Safety pass & do pass more than 5 miles in the first Experiment I begin to fancy that I espy the hand of the master in the Education of the infant of Knowledge who so speedily attains such a degree of maturity & do not scruple to guess that My old Friend who usd to assist me when I was Younger has had some share in the success of this Enterprise.
          On Tuesday last a miserable Taffeta Ballon was let loose here under the direction of a Mr. Zambeccari an Italian Nobleman as I hear it was 10 feet in diameter & filld with inflammable air made from the filings of Iron & Vitriolic acid the silk was oild the seams coverd with Tar & the outside Gilt it had been shewn for several days floating about in a public room at a shilling for

the sight & half a Crown for the Admission when it should be let loose.
          The day was fine to Excess the wind a gentle breeze from the North at a few minutes after one it set out & before night fell at Grafham a small village near Pelworth in Sussex having ran over about 48 miles of Countrey the Countreyman who first saw it observd it in its descent it appeard at first small & increasing fast surprizd him so much that he ran away he returnd however & found it burst by the expansion of the Containd fluid.
          I wish I had somewhat more interesting to tell you of but I am this moment risen from the dinner which I annualy give to the auditors of the treasurers accounts. I would not delay my thanks to you and I trust you will make some allowance for the Effects of the festivity of the day which has I fear Crampd my Accuracy but I can assure You has not diminishd the real gratitude with which I declare myself Your Obligd & Faithfull Servant
          
            Jos: Banks
          
         
          Addressed: Dr. Franklin / Passy / near / Paris / France
        